Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 1 of 19 PagelD#: 5351

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS
MARSHALL DIVISION

CHARLES C. FREENY III, BRYAN E.
FREENY, and JAMES P. FREENY,

Plaintiffs,
Vv.
FOSSIL GROUP, INC.,

Defendant.

 

CASE NO. 2:18-cv-00049-JRG-RSP

JURY TRIAL DEMANDED

 

FOSSIL’S RESPONSE TO FREENYS’ MOTION TO STRIKE PORTIONS OF THE
DAMAGES REBUTTAL EXPERT REPORT OF LAUREN R. KINDLER
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 2 of 19 PagelID #: 5352

TABLE OF CONTENTS
I. INTRODUCTION ........ occ ccccccccccccccccccecsscceeeeeceeeseessnneeeececeeeeesssaaeeeeeeeeeeeesnnaeeeceeeeeesssseseeeeeess 1
Il. SPN a casey antes ce ase cnnes canons anne ant ann anetsereanoencean spresben tay acy aeoeN ROAD ont aoe eta aRR EOE enema ION 2
A. Contentions interrogatories are best left until the close of discovery. .................:::::cceee 2

B. Fossil identified its non-infringing alternatives during the discovery process and the
Freenys investigated them. ................ccccccccceeceeeccesseeeseeeseecsseeeseeeeeeeseeesecesaeesaeeeseeeeseeeneeeseeeeseeees s

C. The Freenys’ experts addressed Fossil’s non-infringing alternatives in their opening
RO rece ceeceeecrnceepareneneer eee maee ceeereeeanaenceeeaen amenaenaea nanan Eo manien een eetnaREREaEER coe aRR aE NaREOE 8

D. Ms. Kindler’s opinions find their basis in the information that the Freenys learned during
discovery, or rebutting new information first disclosed in Freenys’ opening reports. ............... 9

E. Fossil disclosed the

 

F. Regardless, any information Ms. Kindler provided in her report was justified or harmless
WANE RUNS 0S) ges Bi

NN cet ceeeee ec ceeeeeeeeeuseesneneeseenennanrenresnesserranrasceneaseanceseannes 3

li
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 3 of 19 PagelD #: 5353

TABLE OF AUTHORITIES

Page(s)

Cases
KAIST IP US LLC v. Samsung Elecs. Co., Ltd.,

No. 2:16-CV-01314-JRG-RSP, 2017 WL 9937763 (E.D. Tex. Dec. 15, 2017)..........00....... 2,3
O2 Micro Int’! Ltd. v. Monolithic Power Sys., Inc.,

467 F.3d 1355 (Fed. Cir. 2006).........cccccccccccccsscceessceeesscceeseccesseccesseccesseccesseceesseceesaceeesseeeeseeeeess 2
Salazar v. HTC Corp.,

No. 2:16-CV-01096-JRG-RSP, 2018 WL 2033709 (E.D. Tex. Mar. 28, 2018) .....0....0 ee 7
Woods v. DeAngelo Marine Exhaust, Inc.,

G2 yd ad a DOD) scare errcererreerrr  rcere ereer ree 2

ill
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 4 of 19 PagelD #: 5354

Exhibit

TABLE OF EXHIBITS

Description
Rebuttal Expert Report of Lauren R. Kindler

Plaintiffs’ Notice of Deposition to Defendant Fossil Group, Inc. Pursuant to
Federal Rule of Civil Procedure 30(b)(6)

Plaintiffs’ Amended Notice of Deposition to Defendant Fossil Group, Inc.
Pursuant to Federal Rules of Civil Procedure 30(b)(6)

Objections to Plaintiffs’ Notice of 30(b)(6) Deposition of Fossil
Fossil’s Second Set of Interrogatories to Plaintiffs

Plaintiffs’ Objections and Responses to Defendant Fossil Group, Inc.’s
Second Set of Interrogatories to Plaintiffs

Plaintiffs’ Objections and Responses to Defendant Fossil Group, Inc.’s First
Set of Requests for Admission to Plaintiffs

Deposition Transcript of Greg McKelvey taken March 7, 2019

Corrected Transcript of the Deposition of Steven Prokup taken March 20,
2019

Fossil’s Third Supplemental Objections and Responses to Plaintiffs’ First Set
of Interrogatories

Plaintiffs’ First Supplemental Objections and Responses to Defendant Fossil
Group, Inc.’s Second Set of Interrogatories to Plaintiffs

Rebuttal Expert Report of Dean Sirovica Regarding Validity of The Asserted
Claims of U.S. Patent No. 6,490,443

Expert Report of Dean Sirovica Regarding Infringement By Defendant Fossil
Group, Inc.

Exhibit A to Plaintiffs’ Infringement Contentions

Expert Report of Wayne A. Hoeberlein

May 29, 2019 Email from J. Gilbert to D. Conrad

iv
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 5 of 19 PagelD #: 5355

L INTRODUCTION

I sf, t- Freon technical

and damages experts each thoroughly opined on Fossil’s non-infringing alternatives in their
opening reports. Furthermore, the Freenys deposed the same employee that Fossil’s damages
expert relied upon and asked him and another employee questions addressing the same information
that Ms. Kindler presents in her report. Finally, the Freenys presented for the first time new
infringement theories and information Fossil had sought during discovery in their opening

technical report, and Fossil was justified in addressing those new theories.

Finally, the Freenys’ damages expert had an opportunity to opine in a supplemental report
that he served on May 29. He chose not to address any of the foregoing complaints. Thus, the
Freenys’ allegation about any prejudice is misplaced, and their inability to obtain any information

they complain about earlier—if warranted—was harmless.
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 6 of 19 PagelD #: 5356

Il. ARGUMENT

In her report, Ms. Kindler considered

They were also known to the Freenys aaa and

investigated during depositions and by the Freenys’ experts. Rule 26(e) only requires a party to
supplement its discovery response if the “information has not otherwise been made known to the
other parties during the discovery process or in writing.” FED. R. Civ. P. 26(e) (emphasis added).

Here,

hay but the non-infringing alternatives and the information Ms. Kindler relies upon in her
discussion of them were made known to the Freenys. Furthermore, to the extent the Freenys’
complaints are warranted, it is harmless or justified and Freenys’ motion is an attempt to wholesale
exclude important testimony.

A. Contentions interrogatories are best left until the close of discovery.

The Freenys’ complaint that Fossil’s answers to their contentions interrogatories were not
answered early in the case is misplaced. This Court has consistently recognized that answers to
contention interrogatories change over time as theories of liability and non-infringement
crystallize. See KAIST IP US LLC v. Samsung Elecs. Co., Ltd., No. 2:16-CV-01314-JRG-RSP,
2017 WL 9937763, *1 (E.D. Tex. Dec. 15, 2017) (Payne, M.J.). Thus, answers to such
interrogatories are often best left until the close of discovery. See Woods v. DeAngelo Marine
Exhaust, Inc., 692 F.3d 1272, 1280 (Fed. Cir. 2012) (“[A]nswers to [contention] interrogatories

may not come into focus until the end of discovery.”); O2 Micro Int'l Ltd. v. Monolithic Power
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 7 of 19 PagelD #: 5357

Sys., Inc., 467 F.3d 1355, 1365 (Fed. Cir. 2006) (“Answers to [contention] interrogatories are often
postponed until the close of discovery.”).

It is undisputed that Fossil timely provided answers to the Freenys’ contention

Interrogatories Nos. 7 and 8 prior to the close of the discovery period. oo

did not request more time for serving their expert reports in order to address Fossil’s discovery
responses. They also did not complain about the sufficiency of the supplemental responses.

B. Fossil identified its non-infringing alternatives during the discovery process
and the Freenys investigated them.

On Jan. 17, 2019, the Freenys served a 30(b)(6) notice of deposition for February 14. Ex.
B, Jan. 17 Not. of 30(b)(6) Depo. It identified as Topic No. 11: “Fossil’s past and present
assessments of the acceptability of alternative designs for the accused products, including
alternatives that do not infringe the patent-in-suit.” /d. at p. 9. After an agreement on scheduling,
the Freenys served an amended notice of deposition for March 5. Ex. C, Mar. 5 Amd. Not. of
30(b)(6) Depo. On March 15, Fossil served objections to the Freenys’ 30(b)(6) notice of
deposition. It notified the Freenys that “Fossil will be presenting one or more expert witnesses to
testify on this topic.” Ex. D, Mar. 15 Fossil Objs. to 30(b)(6) NOD, p. 8. The Freenys raised no
complaint about this objection to the topic of the acceptability of alternatives.

On March 3, 2019, Fossil served interrogatories identifying various product configuration
alternatives and asking for Freenys’ contentions in response:

INTERROGATORY NO. 14: Describe in complete detail all incremental

functionality possessed by smartwatches that are capable of using both Bluetooth

and Wi-Fi over smartwatches that are capable of using only Bluetooth.

INTERROGATORY NO. 15: Describe in complete detail Your contention,
including identifying all supporting evidence, that smartwatches that are capable of
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 8 of 19 PagelD #: 5358

using both Bluetooth and Wi-Fi are more valuable than smartwatches that are
capable of using only Bluetooth.

INTERROGATORY NO. 19: Describe in complete detail, including identifying

all supporting evidence, the relative customer demand for smartwatches that have

both Bluetooth and Wi-Fi functionality over other smartwatches (including but not

limited to smartwatches with Bluetooth but no Wi-Fi functionality, and

smartwatches with Bluetooth and cellular but no Wi-Fi functionality).

INTERROGATORY NO. 20: Describe in complete detail, including identifying

any supporting evidence, the extent of customer demand for the Wi-Fi functionality

on the Accused Products.
Ex. E, Mar. 2 Fossil’s 2nd Set of Rogs, pp. 8-9. The Freenys provided no narrative responses in
their responses served on April 1. Instead, they identified only a single document without
explanation, as well as directing Fossil to the entire deposition transcript of two Fossil witnesses
without explanation. Ex. F, Apr. 1 Pltfs Resp. to 2nd Set of Rogs, pp. 4-6, 10-12.

Also on March 2, Fossil served a request for admission requesting the Freenys’ contentions

on a non-infringing configuration of the Accused Products without Wi-Fi:

REQUEST FOR ADMISSION NO. 9: Admit that no Accused Product would
infringe the Asserted Patent if its ability to use Wi-Fi were disabled.

The Freenys objected as premature, deferred to expert reports, and stated they could not admit or

deny. Ex. G, Apr. 1 Pltfs Resp. to 1st Set of RFAs, pp. 6-7.

During those depositions of Fossil’s employees, |

LJ For example, in the deposition of Greg McKelvey, Fossil’s Executive Vice President,

 
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 9 of 19 PagelD #: 5359

—

I i 1: 8cposton of

Fossil’s 30(b)(6) witness Steven Prokup on March 20 (despite Fossil’s prior objections to the

 
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 10 of 19 PagelD #: 5360

Following depositions, both parties supplemented their interrogatory responses. On April
16, Fossil served a supplemental response for Interrogatories Nos. 7 and 8. Ex. J, Apr. 16 Fossil’s
3rd Supp. Resp. to Pltfs 1st Set of Rogs, pp. 14-17; see also Ex. K, Apr. 17 Pltfs 1st Supp. Resp.

to 2nd Set of Rogs.
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 11 of 19 PageID #: 5361

See Salazar v. HTC Corp., No. 2:16-CV-01096-JRG-

RSP, 2018 WL 2033709, *3 (E.D. Tex. Mar. 28, 2018) (Payne, M.J.).

A week prior to Ms. Kindler serving her report,
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 12 of 19 PagelID #: 5362

c. The Freenys’ experts addressed Fossil’s non-infringing alternatives in their
opening report.

Because

, and the Freenys

were aware of and investigated those alternatives, the Freenys’ experts both opined on Fossil’s

non-infringing alternatives. Freenys’ technical expert, Dr. Sirovica,
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 13 of 19 PagelD #: 5363

The Freenys’ damages expert also opined on the non-infringing alternatives available to

Fossil, relying upon Dr. Sirovica. Ex. O, Hoeberlein Rpt., § 101.

%e

D. Ms
learned during discovery, or rebutting new information first disclosed in
Freenys’ opening reports.

2
—
an
S
=
o
-~
an
°
z
z
°
S
an
mh
3
=
-
=
&
*
a
S
Za,
a
5
->
=
o
ze
°
=
5B
%
=.
°
5
-”~
=
&
-”~
*
=
oO
er
=
o
o
S
et
77)

Although Ms. Kindler relied upon interviews with Mr. Prokup, the Freenys took his

deposition, and the information she identifies in her report was previously known or provided to

the Freenys
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 14 of 19 PagelD #: 5364

Simply put, the Freenys obtained during discovery all the information they need to
challenge and cross-examine Ms. Kindler on her conclusions at trial.

E. Fossil disclosed
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 15 of 19 PagelID #: 5365

F. Regardless, any information Ms. Kindler provided in her report was justified
or harmless under Rule 37(e).

The Freenys made only a conclusory statement in their Motion that they were “at a severe
disadvantage in formulating a response,” citing Federal Rule of Civil Procedure 37(e). See Mot. at

1. Their contention that they were “kept completely in the dark” is plainly disingenuous. Jd. yy

Any injury the Freenys

raise is justified or harmless and does not warrant exclusion in whole or in part.

11
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 16 of 19 PageID #: 5366

Thus, although Ms. Kindler discusses the background behind her reliance on the
alternative, the Freenys’ contentions at trial will not focus on that information. In any event, the
Freenys investigated the issues she discusses during discovery and will be equipped to cross-
examine on them. Finally, the Freenys’ damages expert served a supplemental expert report after

Ms. Kindler provided her opinions, and he chose not to address this issue at all.

Finally, it is apparent that the Freenys have brought this motion to strike Ms. Kindler’s
opinions wholesale, and prevent the jury from hearing anything from Ms. Kindler on subject matter
that is umportant to Fossil’s damages case, rather than trying to identify any harm and potential
remedies with particularity. In the email exchange for the meet and confer for this motion, Fossil’s

counsel explained:

12
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 17 of 19 PagelID #: 5367

See Ex. Q, May 29 Email from J. Gilbert to D. Conrad (emphasis added). The Freenys did not
further engage Fossil on these issues before filing its motion.

iil. CONCLUSION

For all these reasons, Fossil respectfully requests that the Court deny the Freenys’ motion

in its entirety.

13
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 18 of 19 PagelID #: 5368

Dated: June 14, 2019 Respectfully submitted,

FISH & RICHARDSON P.C.

By: /s/ David B. Conrad
Neil J. McNabnay
Texas Bar No. 24002583
menabnay@fr.com
David B. Conrad
Texas Bar No. 24049042
conrad@fr.com
Noel F. Chakkalakal
Texas Bar No. 24053676
chakkalakal@fr.com
Michael A. Vincent
Texas Bar No. 24105738
vincent@fr.com
1717 Main Street, Suite 5000
Dallas, Texas 75201

(214) 747-5070 - Telephone
(214) 747-2091 - Facsimile

 

Ruffin B. Cordell

Texas Bar No. 04820550
cordell@fr.com

FISH & RICHARDSON P.C.
1000 Main Ave. SW, Suite 1000
Washington, DC 20024
202-783-5070 Telephone
202-783-2331 Facsimile

Melissa R. Smith

Texas Bar No. 24001351
melissa@gillamsmithlaw.com
GILLIAM & SMITH, LLP
303 South Washington Avenue
Marshall, TX 75670

(903) 934-8450 Telephone
(903) 934-9257 Facsimile

COUNSEL FOR DEFENDANT
FOSSIL GROUP, INC.

14
Case 2:18-cv-00049-JRG-RSP Document 136 Filed 06/17/19 Page 19 of 19 PagelID #: 5369

CERTIFICAT OF AUTHORIZATION TO FILE UNDER SEAL

The undersigned hereby certifies that the foregoing document is authorized to be
filed under seal pursuant to the Protective Order in this case.

/s/ David B. Conrad
David B. Conrad

 

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the above and foregoing
document has been served via electronic mail on June 14, 2019, to all counsel of record who are
deemed to have consented to electronic service.

/s/ David B. Conrad
David B. Conrad

 

15
